                                         CAHILL GORDON & REINDEL LLP
                                                  EIGHTY PINE STREET
                                                NEW YORK, NY 10005-1702
ROBERT A. ALESSI         CHARLES A. GILMAN            TELEPHONE: (212) 701-3000       GEOFFREY E. LIEBMANN         MICHAEL A. SHERMAN
HELENE R. BANKS          ARIEL GOLDMAN                   WWW.CAHILL.COM               BRIAN T. MARKLEY             DARREN SILVER
ANIRUDH BANSAL           JASON M. HALL                      ___________               MEGHAN N. McDERMOTT          JOSIAH M. SLOTNICK
DAVID L. BARASH          WILLIAM M. HARTNETT                                          WILLIAM J. MILLER            RICHARD A. STIEGLITZ JR.
LANDIS C. BEST           NOLA B. HELLER                  1990 K STREET, N.W.          NOAH B. NEWITZ               ROSS E. STURMAN
BRADLEY J. BONDI         CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       MICHAEL J. OHLER             SUSANNA M. SUH
BROCKTON B. BOSSON       DOUGLAS S. HOROWITZ                                          DAVID R. OWEN                ANTHONY K. TAMA
JAMES J. CLARK           TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            JONATHAN D. THIER
CHRISTOPHER W. CLEMENT   DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             SEAN P. TONOLLI
AYANO K. CREED           ELAI KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   JOHN A. TRIPODORO
SEAN M. DAVIS            BRIAN S. KELLEHER              24 MONUMENT STREET            SHEILA C. RAMESH             GLENN J. WALDRIP, JR.
STUART G. DOWNING        RICHARD KELLY                     LONDON EC3R 8AJ            MICHAEL W. REDDY             HERBERT S. WASHER
ADAM M. DWORKIN          CHÉRIE R. KISER*                 +44 (0) 20 7920 9800        OLEG REZZY                   MICHAEL B. WEISS
ANASTASIA EFIMOVA        JOEL KURTZBERG                       ___________             JAMES ROBINSON               DAVID WISHENGRAD
JENNIFER B. EZRING       TED B. LACEY                                                 THORN ROSENTHAL              COREY WRIGHT
HELENA S. FRANCESCHI     MARC R. LASHBROOK             WRITER’S DIRECT NUMBER         TAMMY L. ROY                 JOSHUA M. ZELIG
JOAN MURTAGH FRANKEL     ALIZA R. LEVINE                                              JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JONATHAN J. FRANKEL      JOEL H. LEVITIN
                                                                                                                     * ADMITTED IN DC ONLY


                                                        (212) 701-3373

                                                                                                       November 8, 2019


           The Honorable Roanne L. Mann
           United States Magistrate Judge
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, NY 11201


                           Re:      Delos Reyes v. Abundant Nursing, Inc. et al, 19 Civ. 02596
                                    (E.D.N.Y.) (AMD) (RLM)

           Dear Judge Mann:

                 We received the below letter from defendant Macdonald Tudeme. Pursuant to your
           Honor’s instructions, we are electronically filing this letter on the docket on his behalf:

           “Dear Hon Judge Mann,

           This is in regard to your honor's scheduled settlement conference for November 15, 2019 based
           on our request. I [am] requesting that I be excused from the scheduled settlement conference due
           to a medical procedure that had been scheduled earlier which is in conflict. The procedure is
           November 15th at 9.00AM. I have no doubt that with the cooperation of plaintiff's attorney, we
           can come up alternative date and time with your blessing.

           Yours Sincerely,

           MacDonald Tudeme”


                                                                                  Respectfully submitted,
CAHILL GORDON & REINDEL LLP


                              -2-



CAHILL GORDON & REINDEL LLP

 s/ Shefali Singh
Shefali Singh
80 Pine Street
New York, NY 10005
Telephone: 212-701-3373
ssingh@cahill.com
Attorney for Plaintiff

s/ Macdonald Tudeme_____
Macdonald Tudeme
38 Iagrossi Dr.
Waterbury, CT 06705
Telephone: 203-510-0217
marathonhcc06@aol.com
Pro Se Defendant


Via ECF
